Title: To Thomas Jefferson from George Divers, 20 September 1802
From: Divers, George
To: Jefferson, Thomas


          
            Dr. Sir
            Farmington 20th Sepr. 1802
          
          I have received a letter from Mr. Thomas Mitchell the Father of the young Gentleman who is the bearer of this, requesting that I would introduce his son to you, He wishes an appointment as a midshipman on board one of the frigates bound to the Medeteranian,
          I am well acquainted with his Father and Uncle Wm. Mitchell of Richmond, but the Young Gentleman is unknown to me; He appears a spritly young fellow & I doubt not if there be a Vacancy but that he would fill it very well, & indeed I feel a wish if that should be the case he should get the appointment. with respect
          I am yr. friend & Serva
          
            George Divers
          
        